Per Curiam.
Respondent was admitted to practice by this Court in 1982. He was previously admitted in New Jersey in 1967, where he maintains an office for the practice of law.
By order dated October 5, 2010, the New Jersey Supreme Court publicly admonished respondent for criminal conduct in Morris County reflecting on an attorney’s honesty, trustworthiness or fitness as a lawyer. Respondent was admitted into the Morris County Pre-Trial Intervention Program; he also pleaded guilty to driving while intoxicated and leaving the scene of an accident.
As a result of the discipline imposed in New Jersey, petitioner moves for an order imposing discipline pursuant to this Court’s rules (see 22 NYCRR 806.19). We grant the unopposed motion and further conclude that, under the circumstances presented, respondent should be censured in this state.
Rose, J.P., Lahtinen, Malone Jr., Garry and Egan Jr., JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is hereby censured.